Citation Nr: 0429291	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 1971, 
and from July 1971 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002.  In July 2004 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

Bilateral hearing loss was first shown years after service, 
but is found related to in-service events, including 
recurrent noise exposure.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in July 2002, 
prior to the rating decision on appeal, the veteran was 
informed of the evidence necessary to substantiate his claim.  
He was informed of his and VA's respective obligations in 
obtaining different types of evidence.  The December 2002 
rating decision and the May 2003 statement of the case also 
provided information regarding the evidence necessary to 
substantiate his claim, his and VA's respective obligations 
to obtain different types of evidence, the pertinent law and 
regulations, and the reasons his claim was denied.  Although 
he was not explicitly told to submit all pertinent evidence 
in his possession, the detailed explanations, particularly in 
the July 2002 correspondence, served to convey that 
information.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Veteran. App. 112 (2004).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records were 
obtained, he submitted private medical evidence, and VA 
examinations were conducted.  At his hearing in July 2004, he 
said that other than informal advice from his brother, who is 
a doctor, he did not receive any treatment for his ears or 
hearing loss, other than that contained in the record.  There 
has been no other potentially relevant evidence identified by 
the veteran which has not been obtained.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002).  In the claim before 
the Board at this time, in light of the total grant of the 
benefits awarded in this decision, any error in notification 
is considered to be harmless.  As such, more specific notice 
is not indicated.

B.  Service Connection

The veteran contends that he has bilateral hearing loss which 
originated as a result of acoustic trauma to which he was 
exposed during 13 years as an aircraft pilot during service.  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Annual flight physical examinations from August 1970 to 
February 1982 included audiogram reports.  These records show 
pure tone threshold levels, at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz, ranging from 0 to 20 decibels.  
The first audiogram, in August 1970, resulted in pure tone 
thresholds, at the respective frequencies of 500, 1000, 2000, 
and 4000 Hertz, of 10, 5, 5, and 15 decibels in the right 
ear, and 10, 15, 5, and 5 decibels in the left ear (3000 
Hertz was not tested).  An audiogram in July 1971 disclosed 
pure tone thresholds in the right ear at the frequencies of 
500, 1000, 2000, 3000, and 4000 hertz of 10, 0, 0, 15, and 10 
decibels, respectively.  Corresponding findings in the left 
ear were 10, 0, 10, 10 and 0 decibels.  

Service medical records also show that the veteran was 
treated for recurrent otitis externa on numerous occasions 
from 1976 to 1980.  In October 1977, his complaint of ear 
pain was also accompanied by a complaint of inability to hear 
correctly.  On examination, both tympanic membranes were red.  
The diagnosis was bilateral otitis media.  However, when 
referred for an ENT examination, although he was noted to 
have inflamed tympanic membranes and canals, the middle ear 
was well ventilated, and there was no evidence of middle ear 
infection.  The diagnosis was otitis externa.  The veteran 
was also treated with INH therapy for a year, from July 1977 
to July 1978, as prophylactic treatment, following a positive 
PPD test.  

An audiogram in July 1971 disclosed pure tone thresholds in 
the right ear at the frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz of 5, 0, 0, 20, and 10 decibels, respectively.  
Corresponding findings in the left ear were 10, 10, 5, 15, 
and 10 decibels.  

Subsequent to service, on a service department examination in 
May 1985, an audiological evaluation disclosed pure tone 
thresholds in the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 15, 5, 0, 25, and 20 decibels, 
respectively.  Corresponding findings in the left ear were 
15, 5, 10, 20, and 20 decibels.  

In February 2002, a private audiologist, who diagnosed 
bilateral moderate high frequency sensorineural hearing loss, 
evaluated the veteran.  The audiologist concluded that based 
on the history of exposure to the noise of helicopter and jet 
aircraft engines while serving as a pilot in the military, it 
was quite likely that his hearing loss began with that.  He 
also observed that the type and degree of hearing level was 
consistent with noise-induced hearing loss, and further 
confirmed by decreased auditory discrimination and tinnitus.  

A VA examination was conducted in September 2002, without the 
claims file available for review.  The veteran complained of 
a history of middle ear problems, hearing loss, and tinnitus.  
He said that he had first noticed problems with his hearing 
about 10 years earlier, but that he had had ear problems that 
dated back to 1971.  He said that in service, he had been 
seen on a monthly basis for bleeding ears, reportedly the 
result of suction of middle ear fluid.  He said that he had 
flown jets and helicopters in service for 13 years, and that 
he had not had any occupational noise exposure since service.  
On examination, he had some scarring of the tympanic 
membranes bilaterally.  Audiometric testing disclosed 
bilateral hearing loss, within the meaning of 38 C.F.R. § 
3.385.  The examiner concluded that the veteran had bilateral 
hearing loss, the majority of which was sensorineural.  It 
was concluded that the hearing loss was consistent with the 
history of noise exposure, and the examiner thought it was at 
least as likely as not that at least a portion of the 
veteran's hearing loss was the result of his military 
service.  

An addendum to this examination, dated in November 2002, was 
prepared after a review of the claims file.  Regarding the 
etiology of the veteran's hearing loss, it was noted that the 
May 1985 had audiogram revealed normal hearing bilaterally.  
It was concluded that therefore, it was not likely that the 
veteran's hearing loss was the result of military acoustic 
trauma.  

A further addendum was provided in March 2003, again 
following a review of the claims file.  The examiner observed 
that the record was replete with hearing tests showing the 
veteran's hearing was normal leaving service, and it was 
concluded that his present hearing loss was not related to 
noise exposure in service.  

Another VA examination was conducted in May 2003, along with 
a review of the veteran's claims file.  The veteran said he 
had had numerous ear infections in service, but that after 
service, he began treating them himself.  On examination, 
there was some scarring on the tympanic membranes, but there 
was no wax or inflammation of the ear canal.  The diagnoses 
were chronic recurrent otitis externa and hearing loss.  It 
was noted that the veteran's infections were not middle or 
inner ear infections, but rather otitis externa, an outer ear 
infection.  As such, there was no connection between chronic 
otitis externa and a persistent hearing loss, although an 
active infection could cause temporary hearing loss, from 
occlusion.  The examiner did not believe that his hearing 
loss had anything to do with chronic recurrent otitis 
externa, or with INH therapy which he was treated in service 
for a year.  

At his hearing before the undersigned in July 2004, the 
veteran detailed his wartime experiences with noise exposure 
and ear infections.  He said that the service medical records 
did not reflect the full extent of his ear infections, 
because he treated them himself, and did not wish to complain 
for fear of being relieved from flight status.  He said he 
had treated himself for his infections after service, or been 
seen on an informal basis by his brother, who was a doctor.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Similarly, the veteran, as a layman, is not 
competent to offer an opinion of medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The medical 
evidence does not show the presence of hearing loss during 
service, or on the examination conducted in 1985, three years 
after his discharge.  The recent examinations and opinions 
have been split with respect to whether his current hearing 
loss results from in-service noise exposure.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions received the issue of service connection for this 
claim is in relative equipoise.  The claim is, therefore, 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



